Citation Nr: 1044207	
Decision Date: 11/24/10    Archive Date: 12/01/10

DOCKET NO.  07-20 753A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  

2.  Entitlement to service connection for hepatitis C.  

3.  Entitlement to service connection for hepatitis B.  

4.  Whether new and material evidence has been received to reopen 
a claim of service connection for diabetes mellitus, type II.  

5.  Entitlement to an initial increased rating for tinnitus, 
currently rated as 10 percent disabling. 

6.  Entitlement to an initial increased rating for bilateral 
hearing loss, currently rated as noncompensable.  

7.  Entitlement to an initial increased rating for the residuals 
of a head injury with intermittent posttraumatic headaches, 
currently rated as noncompensable.  

8.  Entitlement to an increased rating for the residuals of a 
ganglionectomy of the right wrist (major), currently rated as 
10 percent disabling.  

9.  Entitlement to an increased rating for the residuals of a 
left thumb fracture, currently rated as noncompensable.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from January 1969 to 
January 1973.  

These issues come before the Board of Veterans' Appeals (Board) 
on appeal from several different rating actions of several 
different Department of Veterans Affairs Regional Offices (ROs).  
In August 2006, the St. Louis, Missouri RO granted service 
connection for the residuals of a head injury with intermittent 
posttraumatic headaches at 0 percent (effective January 20, 
2006).  The RO also continued the ratings for the residuals of a 
ganglionectomy of the right wrist, currently rated as 10 percent 
disabling and the residuals of a left thumb fracture, currently 
rated as noncompensable.  

In March 2008, the Boston, Massachusetts RO granted service 
connection for bilateral hearing loss and tinnitus and rated both 
claims as noncompensable (effective January 2, 2008).  The RO 
also denied claims for service connection for PTSD, hepatitis C, 
and hepatitis B.  A claim for service connection diabetes 
mellitus, type II, was not reopened because the evidence 
submitted was not new and material.  In January 2010, the 
Philadelphia, Pennsylvania RO increased the Veteran's rating for 
tinnitus to 10 percent disabling (effective January 2, 2008).  

The issue of service connection for depression including 
as secondary to his service-connected disabilities has 
been raised by the July 2010 Board hearing (Transcript, p 
24), but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action.  

The issues of service connection for hepatitis B and hepatitis C; 
an initial increased rating for the residuals of a head injury 
with headaches; and an increased rating for the residuals of a 
left thumb fracture are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran expressed his desire to withdraw his appeal for 
service connection for PTSD in July 2010 before a decision by the 
Board was issued on the claim.  

2.  An April 2003 RO decision denied service connection for 
diabetes mellitus, the Veteran did not file a notice of 
disagreement and the decision became final.  

3.  Evidence received since the April 2003 RO rating decision 
does not relate to an unestablished fact necessary to 
substantiate the claim for service connection for diabetes 
mellitus and does not raise a reasonable possibility of 
substantiating the claim.  

4.  The Veteran expressed his desire to withdraw his appeal for 
an initial increased rating for tinnitus in July 2010 before a 
decision by the Board was issued on the claim.  

5.  The bilateral hearing loss is manifested by no more than 
level III hearing for the right ear and level II hearing for the 
left ear.  

6.  The residuals of a ganglionectomy of the right wrist (major) 
are manifested by pain and slight limitation of motion.  


CONCLUSIONS OF LAW

1.  The appeal with regard to service connection for PTSD has 
been withdrawn.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.204 (2010).  

2.  The RO's April 2003 decision that denied a claim of service 
connection for diabetes mellitus is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003); 
currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2010).  

3.  New and material evidence has not been received to reopen a 
claim for service connection for diabetes mellitus.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  

4.  The appeal with regard to an initial increased rating for 
tinnitus has been withdrawn.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.204 (2009).  

5.  The criteria for a compensable disability evaluation for 
bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.85, 4.86 and Part 4, DC 6100 
(2010).  

6.  The criteria for a rating in excess of 10 percent for the 
residuals of a ganglionectomy of the right wrist (major) have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DCs 5010, 5205-
5215 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist 

In February 2006 and April 2007, the AOJ satisfied its duty to 
notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2010) and 38 C.F.R. § 3.159(b) (2010).  The AOJ notified the 
Veteran of information and evidence necessary to substantiate his 
claim.  He was notified of the information and evidence that VA 
would seek to provide and the information and evidence that he 
was expected to provide.  The April 2007 letter also informed the 
Veteran of the process by which initial disability ratings and 
effective dates are assigned.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

Also in the April 2007 letter, the AOJ notified the Veteran of 
information and evidence necessary to substantiate his new and 
material evidence claim.  In Kent v. Nicholson, 20 Vet. App 1 
(2006), the United States Court of Appeals for Veterans Claims 
(Court) noted that the appellant must be apprised as to the 
requirements both as to the underlying service connection claim 
and as to the definitions of new and material evidence.  Kent 
further requires that the notice inform the appellant as to the 
basis for the prior final denial and as to what evidence would be 
necessary to substantiate the claim.  

These requirements were fulfilled in the April 2007 letter when 
the Veteran was informed of the definitions of new and material 
evidence and informed the reason that his claim was denied 
before: there was no nexus to service.  

The Board notes that an etiological opinion has not been obtained 
for the Veteran's new and material evidence claim.  Under 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability 
compensation (service connection) claims, the VA must provide a 
VA medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, injury, 
or disease occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which the 
claimant qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another service-
connected disability, but (4) insufficient competent medical 
evidence on file for the VA to make a decision on the claim.  In 
the present case, a VA examination is not warranted as the Board 
has found that new and material evidence has not been presented 
to reopen the claim.  38 C.F.R. § 3.159(c)(4) (2010).

For the increased rating claims, a decision by the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
addressed the amount of notice required for increased rating 
claims, essentially stating that general notice is adequate and 
notice need not be tailored to each specific veteran's case.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd sub nom. 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The 
Veteran was given some of the rating criteria for the current 
ratings in effect in a January 2009 letter.  The Board finds that 
the Veteran has received adequate notice regarding his increased 
rating claims.  

Also, the Veteran's initial increased rating claim for bilateral 
hearing loss arises from his disagreement with the initial 
evaluation following the grant of service connection.  Courts 
have held that once service connection is granted the claim is 
substantiated, additional notice is not required and any defect 
in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  The Veteran received proper notice for his hearing loss 
service connection claim in January 2008.  

VA has done everything reasonably possible to assist the Veteran 
with respect to his claims for benefits in accordance with 
38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2010).  
As for the duty to assist for the new and material evidence 
claim, all identified and available treatment records have been 
secured, including SSA records.  The duties to notify and assist 
have been met.  

Additionally, the withdrawn claims are decided as a matter of law 
and as a result no discussion of the duties to notify and assist 
is necessary.  

II.  Legal Criteria and Analysis  

	A.  Withdrawn Claims

VA regulation provides for the withdrawal of an appeal to the 
Board by the submission of a written request to that effect at 
any time before the Board promulgates a final decision on the 
matter in question.  See 38 C.F.R. § 20.204(b) (2010); Hanson v. 
Brown, 9 Vet. App. 29, 31 (1996) (When a claim is withdrawn by a 
veteran, it ceases to exist; it is no longer pending and it is 
not viable).  

The withdrawal of an appeal effectively creates a situation where 
there is no longer an allegation of error of fact or law with 
respect to the determination that had been previously appealed.  
Consequently, in such an instance, dismissal is appropriate.  See 
38 U.S.C.A. § 7105(d)(5) (West 2002).  

At the July 2010 Board hearing, the Veteran made clear he 
intended to withdraw the claims of: service connection for PTSD 
and an initial increased rating for tinnitus.  (Transcript, p 2.)  
The Veteran's and his representative's statements during the 
hearing were transcribed and reduced to writing.  The withdrawal 
of these issues is valid.  Once the Veteran withdrew these 
issues, there remained no allegations of error of fact or law for 
appellate consideration.  The Board does not have jurisdiction to 
review these issues.  38 U.S.C.A. § 7105(d)(5) (West 2002).  

	B.  New and Material Evidence Claim

The claim for entitlement to service connection may be reopened 
if new and material evidence is submitted.  Manio v. Derwinski, 
1 Vet. App. 140 (1991).  

Under the applicable provisions, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a) 
(2010).  In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  
38 U.S.C.A. § 1110 (West 2002).  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  Service 
connection will be presumed for certain chronic diseases 
enumerated in 38 C.F.R. § 3.309, including diabetes mellitus, if 
manifest to a compensable degree within the year after service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

A presumption exists regarding service connection for diseases 
associated with exposure to herbicide agents during service in 
the Republic of Vietnam.  See 38 U.S.C.A. § 1116.  Under the 
provisions of the implementing regulation, 38 C.F.R. § 3.309(e), 
if a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the diseases set forth in 
38 C.F.R. § 3.309(e) shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met even though there 
is no record of such disease during service, provided that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied.  These diseases include Type 2 diabetes (also 
known as Type II diabetes mellitus or adult-onset diabetes), 
38 C.F.R. § 3.309(e), Note 2 (2010).  

According to 38 C.F.R. § 3.307(a)(6)(iii), a veteran who, during 
active military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed during such service to an herbicide agent, unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  Service in 
Vietnam includes service in the waters offshore or service in 
other locations if the conditions of service involved duty or 
visitation in Vietnam.  38 C.F.R. § 3.313(a) (2010).  As 
mentioned above, the Federal Circuit has agreed with VA's 
interpretation of its regulations that "duty or visitation" in 
the Republic of Vietnam contemplates actual presence on the 
landmass of the country.  Haas v. Peake, 525 F.3d at 1186.  

In April 2003, the RO denied the claim for service connection for 
diabetes mellitus, including as due to exposure to herbicides, 
because there was no nexus to service and because the Veteran did 
not meet the requirements for the presumption regarding exposure 
to herbicides.  The Veteran did not file a notice of disagreement 
and the decision became final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003); currently 
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2010).  In March 2008, the RO found no new and material 
evidence had been received did not reopen the Veteran's claim.  

Prior to the April 2003 decision, service treatment and personnel 
records were associated with the file.  These records showed no 
complaints of, treatment for, or diagnoses of diabetes mellitus.  
Service personnel records indicated service in Thailand.  The 
Veteran's DD 214 stated that the Veteran had no service in Korea 
or the Republic in Vietnam, but he did serve in "Indochina."  
Other personnel records indicated the Veteran was stationed in 
Thailand.  His occupational specialty was "refueling unit 
operator."  

In February 1999, a general VA examination showed a history of 
obesity and a family history of diabetes mellitus.  The Veteran 
weighed 236 plus pounds; in service he weighed between 185 to 190 
pounds.  In July 2001, a VA record showed the Veteran had a new 
onset of diabetes mellitus.  A September 2002 search by the RO 
revealed no records of exposure to herbicides.  A January 2003 
search showed no records to substantiate service in Vietnam.  

Since the April 2003 decision, VA records show the Veteran has 
continued to receive treatment for his diabetes mellitus.  A 
February 2006 VA primary care record noted noncompliance with 
medications and appointments.  His diabetes mellitus was stable, 
but whether his diet was controlled was questionable.  Obesity 
was noted.  Lab follow ups were recommended.  

In an April 2007 statement, the Veteran believed his diabetes 
mellitus was the result of his exposure to chemicals carried by 
aircraft he refueled and foods he ate in the military in 
Southeast Asia.  At the July 2010 Board hearing, the Veteran 
didn't know if his treating doctor had opined that his diabetes 
mellitus was due to service.  (Transcript, p 12.)  He still felt 
his diabetes mellitus was due to exposure to Agent Orange in 
Thailand.  (Transcript, p 12.)  He wasn't sure if a doctor had 
written an opinion on this issue.  (Transcript, p 13.)  He was 
given an opportunity to submit further evidence and failed to do 
so.  

The Board finds that new and material evidence has not been 
received because the additional evidence does not establish that 
the Veteran's currently diagnosed diabetes mellitus is related to 
service.  The evidence reflects that the Veteran has diabetes 
mellitus, as it did before the April 2003 decision.  The 
Veteran's current assertions to the effect that his diabetes 
mellitus is due to herbicide exposure are cumulative to previous 
claim.  The additional evidence is not material because it does 
not show an unestablished fact necessary to substantiate the 
claim of service connection for diabetes mellitus.  The evidence 
does not show a nexus to service.  Without new and material 
evidence, the application to reopen the claim must be denied.  

	C.  Disability Evaluations in General

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2010).  The entire period is considered for the possibility of 
staged ratings.  Consideration will be given to the possibility 
of separate ratings for separate periods of time based on the 
facts found.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 
(2007).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably be 
determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Each 
service-connected disability is rated on the basis of specific 
criteria identified by diagnostic codes.  38 C.F.R. § 4.27 
(2010).  

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  Either the RO or the 
Board must first determine whether the schedular rating criteria 
reasonably describe a veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating criteria do 
reasonably describe a veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
referral for extraschedular consideration is not required, and 
the analysis stops.  If the evaluation is not adequate, further 
determinations must be made in consideration with factors such as 
marked interference with employment and frequent periods of 
hospitalization.  Id. at 116.  The matter may need a referral to 
the Under Secretary for Benefits or the Director of the 
Compensation and Pension Service.  Id.  

It is VA's defined and consistently applied policy to administer 
the law under a broad interpretation, consistent with the facts 
shown in every case.  When a reasonable doubt arises regarding 
service origin, the degree of disability, or any other point, 
such doubt will be resolved in favor of the claimant.  By 
reasonable doubt it is meant that an approximate balance of 
positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  See, 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  

		1.  Increased Rating for Bilateral Hearing Loss

VA disability compensation for impaired hearing is derived from 
the application in sequence of two tables.  See 38 C.F.R. 
§ 4.85(h) (2010); Table VI; and Table VII (also Diagnostic Code 
6100).  Table VI correlates the average pure tone threshold 
(derived from the sum of the 1000, 2000, 3000, and 4000-Hertz 
thresholds divided by four) with the ability to discriminate 
speech, providing a Roman numeral to represent the correlation.  
The table is applied separately for each ear to derive the values 
used in Table VII.  Table VII is used to determine the disability 
rating based on the relationship between the values for each ear 
derived from Table VI.  See 38 C.F.R. § 4.85.  

The assignment of a rating for hearing loss is achieved by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric valuations are rendered.  
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  However, in 
Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the United 
States Court of Veterans Claims held that in addition to 
dictating objective test results in a VA audiology examination a 
VA audiologist must fully describe the functional effects caused 
by a hearing disability in his or her final report.  

There are provisions in the rating schedule allowing special 
consideration to cases of exceptional patterns of hearing 
impairment.  This occurs when there are pure tone thresholds of 
55 decibels or more in each of the specified frequencies or when 
the pure tone threshold is 30 decibels or less at 1000 Hertz and 
70 decibels or more at 2000 Hertz.  See 38 C.F.R. § 4.86 (2010).  

Procedurally, the Veteran was granted service connection for 
bilateral hearing loss with a noncompensable rating in March 2008 
(the effective date was January 2, 2008 or the date of the 
claim).  At a January 2007 VA audiology appointment, the Veteran 
reported decreased hearing in both ears and noted that his left 
ear might be better.  For both ears he had a mild loss through 
2000 Hertz and than a moderately severe loss at 3-4000 Hertz with 
partial recovery at 6-8000 Hertz.  His word recognition ability 
was excellent in the right ear and good in the left ear.  

The assessment was that his final speech recognition threshold 
and pure tone averages were not in agreement.  Pure tones were 
unable to be improved.  The audiological assessment was to be 
rescheduled.  

In January 2008, the Veteran received a VA examination.  The 
claims file and medical records were reviewed.  The Veteran 
complained of bilateral hearing loss; he often confused words and 
needed visual cues.  Measurements were as follows.  




HERTZ

1000
2000
3000
4000
Avg
RIGHT
15
25
50
45
33.75
LEFT
20
25
35
50
32.5

The Maryland CNC word list speech recognition score was 
90 percent for both ears.  The DPOAE results were consistent with 
today's audiometric findings of a high frequency sensory hearing 
loss.  

Based on these results, the resulting numeric designation was II 
for the right ear; intersecting the column in Table VI for 
average pure tone decibel loss falling between 0 and 41 with the 
line for percentage of speech discrimination falling between 84 
and 90.  For the left ear, the resulting numeric designation was 
also II; intersecting the column in Table VI for average pure 
tone decibel loss also falling between 0 and 41 with the line for 
percent of discrimination between 84 and 90.  Turning to Table 
VII, the result is a noncompensable rating.  

A February 2009 record from Dr. Scheiner showed that puretone 
testing revealed a severe to borderline profound hearing loss.  
However, spoken word responses were much better than would be 
expected based on pure tone scores.  "Certainly there is a 
significant dichotomy between the patient's testing results and 
his ability to hear when conversing in spoken word in the 
office."  It was suggested that the Veteran return to VA for 
another evaluation.  

In January 2010, the Veteran received another VA audiology 
examination.  The Veteran missed what was being said and did not 
hear clearly.  He had to ask for things to be repeated.  The 
effect on activities of daily living and his occupation was that 
he had a harder time communicating.  


HERTZ

1000
2000
3000
4000
Avg
RIGHT
15
25
50
50
35
LEFT
20
30
50
40
35

The Maryland CNC word list speech recognition scores were 
82 percent in the right ear and 84 percent in the left ear.  
Typanometry was normal.  There were no significant changes from 
the hearing examination in January 2008.  

Based on these results, the resulting numeric designation was III 
for the right ear; intersecting the column in Table VI for 
average pure tone decibel loss falling between 0 and 41 with the 
line for percentage of speech discrimination falling between 76 
and 82.  For the left ear, the resulting numeric designation was 
still II; intersecting the column in Table VI for average pure 
tone decibel loss falling between 0 and 41 with the line for 
percent of discrimination between 84 and 90.  Turning to Table 
VII, the result is still a noncompensable rating.  

After review of the evidence, the Board finds entitlement to a 
compensable rating in for bilateral hearing loss has not been 
shown.  38 C.F.R. § 4.85, Table VII.  The Veteran does have some 
impairment and as required by Martinak, the Veteran does have 
impairment in communicating.  At the July 2010 hearing, the 
Veteran stated that a VA audiologist told him his hearing was 
getting progressively worse (Transcript, p 19).  This is shown by 
comparing the two audiology examinations.  However, the evidence 
still shows that a compensable rating is not warranted.  

Based upon the guidance of the Court in Hart v. Mansfield, 
21 Vet. App. 509-510, the Board has considered whether any staged 
ratings (other than what the RO had already assigned) are 
appropriate.  In the present case, the Board finds that no new 
staged ratings are warranted.  The Board does find that the 
schedular rating criteria reasonably describe the Veteran's 
disability level and symptomatology.  The appeal is denied.  

		2.  Increased Rating for the Right wrist

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It is 
essential that the examination upon which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
the visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be expected to 
show evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like.  38 C.F.R. 
§ 4.40 (2010).  

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, taking 
into account any part of the musculoskeletal system that becomes 
painful on use.  DeLuca v. Brown, 8 Vet. App. 202, 205-206 
(1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating based 
on greater limitation of motion due to pain on use, including 
flare ups.  38 C.F.R. § 4.14 (2010).  The provisions of 38 C.F.R. 
§ 4.40 and 38 C.F.R. § 4.45 (2010) (addressing the joints) should 
only be considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).  

The intent of the rating schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as entitled 
to at least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59 (2010).  

With respect to the joints, the factors of disability reside in 
reductions of their normal excursion of movements in different 
planes.  Inquiry will be directed to these considerations: (a) 
Less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) 
more movement than normal (from flail joint, resections, nonunion 
of fracture, relaxation of ligaments, etc.); (c) weakened 
movement (due to muscle injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, etc.); (d) excess 
fatigability; (e) incoordination, impaired ability to execute 
skilled movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, standing 
and weight-bearing are related considerations.  38 C.F.R. § 4.45 
(2010).  For the purpose of rating disability from arthritis, the 
spine is considered a major joint.  Id.  

Traumatic arthritis, substantiated by X-ray findings, is rated 
under DC 5003, degenerative arthritis.  38 C.F.R. § 4.71a, DC 
5010 (2010).  DC 5003 specifies that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes for 
the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 
5003, 5010 (2010).  In the absence of limitation of motion, the 
arthritis ratings are applicable.  Id.  Additionally, there must 
be X-ray evidence of the involvement of two major joints or joint 
groups.  Id.  

The Veteran is right-handed, as shown by his January 1969 
enlistment examination.  In rating his service-connected 
disability, the Board needs to look, when applicable, at the 
ratings provided for the major upper extremity.  38 C.F.R. § 4.69 
(2010).  

There is a note for the elbow and forearm DCs.  The note states 
that all forearm and wrist injuries (codes 5205 through 5213); 
multiple impaired finger movements due to tendon tie-up; and 
muscle or nerve injuries are to be separately rated and combined 
not to exceed rating for loss of use of the hand.  Loss of use of 
the hand is a 70 percent rating for a dominant hand.  38 C.F.R. 
§ 4.71a, DC 5125 (2010).  

There are two DCs for the wrist.  If there is ankylosis of the 
wrist, and it is favorable in 20 to 30 degrees of dorsiflexion it 
is rated at 30 percent disabling.  38 C.F.R. § 4.71a, DC 5214 
(2010).  If it is in any other position except for favorable and 
ankylosed it is 40 percent disabling.  Id.  If it is ankylosed 
and in an unfavorable position in any degree of palmar flexion, 
or there is ulnar or radial deviation, a 50 percent rating is 
warranted.  Id.  Under DC 5215, limitation of motion of the 
wrist, a 10 percent rating is warranted when dorsiflexion is less 
than 15 degrees.  38 C.F.R. § 4.71a, DC 5215 (2010).  Normal 
dorsiflexion or extension of the wrist is 70 degrees.  38 C.F.R. 
§ 4.71, Plate I (2010).  When palmar flexion is limited in line 
with the forearm a 10 percent rating is warranted.  38 C.F.R. 
§ 4.71a, DC 5215.  

There is no showing that the Veteran has: ankylosis of the elbow 
(DC 5205); limitation of flexion or extension of the forearm (DC 
5206, 5207, and 5208); impairment of the elbow and/or flail joint 
(DC 5209 and 5210); impairment of the radius of ulna (DC 5211 and 
5212) or impairment of supination and pronation (DC 5213).  

In January 2006, the Veteran filed a claim for an increased 
rating for his residuals of a ganglionectomy of the right wrist 
(major).  This service-connected disability has been rated at 
10 percent under DC 5215, limitation of motion of the wrist.  

In February 2006 at a VA primary care visit, the Veteran 
complained of right wrist pain.  In March 2006, a VA neurology 
examination report noted that there was moderate weakness in the 
right upper extremity, distal worse than proximal and sensory 
loss in the C5/6-8 distribution.  The examiner noted that the 
exact etiology of the complaints was unclear.  Potential 
bilateral carpal and/or ulnar neuropathies unrelated to head pain 
was noted.  This examiner left it to the orthopedic examiner to 
determine if the abductor pollicis longus weakness on the right 
was due to ganglion surgery.  

In March 2006, the Veteran went to a VA joint examination.  The 
examiner noted Veteran's history of having a ganglion cyst 
removed in service.  He recovered in service and was fine until 
the past two or three years.  He said that his wrist is now weak; 
he can't open food jars.  He has minimal pain in the right wrist 
and there is no stiffness, swelling or redness.  The main symptom 
was weakness.  The Veteran worked as a driver for awhile and had 
been doing odd jobs for the past couple years.  The examiner said 
that while his wrist does not specifically interfere with work, 
it doesn't make things easier when he gets a job.  

Physical examination showed a dorsal transverse scar measuring 
3.7 centimeters over the proximal carpal row.  It was nontender 
and well-healed with no local swelling.  Range of motion was as 
follows:  

Ulnar deviation
38 degrees
Radial deviation
15 degrees
Dorsiflexion 
(extension)
50 degrees
Palmar (Volar) 
Flexion
58 degrees

Range of motion was overall reduced when compared to the left 
wrist.  Forearm pronation was 75 degrees and supination was 
80 degrees.  Circulation and sensation were intact.  Diagnosis 
was status post ganglion cyst removal with osteoarthritis of the 
right wrist.  

In November 2008, a VA emergency record showed the Veteran 
complained of bilateral hand pain and finger cramping.  The 
impression was carpal tunnel syndrome.  

At a January 2009 VA joint examination, the claims file was 
available and reviewed.  The Veteran was wearing a right wrist 
brace at the time of the examination.  This brace was helpful to 
him.  He stated he was working as a truck driver.  He had 
difficulty in pushing, pulling and lifting more than 25 pounds 
due to right wrist pain; this also affected his activities of 
daily living.  

Ulnar deviation
0 to 40 degrees
Radial deviation
0 to 20 degrees
Dorsiflexion 
(extension)
0 to 40 degrees
Palmar Flexion
0 to 40 degrees

There was evidence of mild to moderate pain to the right wrist 
while ranges of motion measurements were taken.  There are no 
additional symptoms with repetitive use.  The Veteran denied 
flare ups.  The diagnosis of right wrist sprain, mild to 
moderately active, as a result of residuals of right ganglion 
cyst in service was justified.  

The Board finds that an increased rating for the service-
connected right wrist disability is not warranted.  Based on the 
relevant diagnostic codes, the Veteran does not meet the 
10 percent rating he's currently receiving; he does not have 
ankylosis of the wrist and dorsiflexion is not limited to 
15 degrees or less.  Furthermore, there was no associated 
neurological deficit exhibited on the two joint examinations.  
The March 2006 VA neurological examiner attributed weakness to a 
muscle in the hand, the abductor pollicis longus.  The January 
2009 VA examination did not find related neurological issues or a 
diagnosis of carpal tunnel syndrome.  

Pain, weakness, and some impairment in functionality of the right 
wrist were noted.  But there is a lack of deformity, atrophy, 
excess fatigability, and incoordination to warrant an increase 
under Deluca, 8 Vet. App. at 206.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59.  

The Board finds that no new staged ratings are warranted.  Hart, 
21 Vet. App. 509-510.  The Board does find that the schedular 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology.  Thun v. Peake, 22 Vet. App. at 115.   
The appeal is denied.  


ORDER

The claim for service connection for PTSD is dismissed.  

The claim for an initial increased rating for tinnitus is 
dismissed.  

New and material evidence has not been received to reopen a 
previously denied claim for service connection for diabetes 
mellitus and the claim is denied.  

An initial increased rating for bilateral hearing loss is denied.  

An increased rating for the residuals of a ganglionectomy of the 
right wrist (major) is denied.  


REMAND

For the Veteran's claims for service connection for hepatitis, at 
the July 2010 Board hearing, Veteran felt that he contracted 
hepatitis C through air gun inoculation.  He said he was 
diagnosed sometime soon after 1973 at a Boston VA hospital.  
(Transcript, p 5).  He didn't know if he was diagnosed with 
hepatitis B or C or both B and C.  Id.  The Veteran has been 
seeing Dr. Werbitt for his hepatitis C treatment.  (Transcript, p 
7).  The Veteran said Dr. Werbitt has never told him anything 
regarding the etiology of his disease.  (Transcript, p 8.)  The 
Veteran said he was diagnosed in 1973 or 1974 and that it should 
be in Boston VAMC medical records.  (Transcript p 10.)  The 
Veteran said he never had any blood transfusions and never abused 
drugs.  (Transcript, p 26.)  He recently got a tattoo in 2009.  
Id.  

A February 2006 VA laboratory report shows the hepatitis C was 
detected via a virus ribonucleic acid test.  In an April 2007 
statement, the Veteran denied all risk factors for hepatitis.  A 
February 2009 laboratory report showed that chronic inflammation 
or liver disease was suggested.  Hepatitis A and B were 
nonreactive, but hepatitis C was reactive.  Scrawled on the lab 
report was that no transfusions, IV drugs, or alcoholism were 
reported.  

A July 2009 letter from Dr. Goldstein states that the Veteran had 
a history of abnormal liver enzymes and a positive hepatitis C 
viral load.  Dr. Goldstein mentioned past findings of cirrhosis 
and stated: 

I asked him about risk factors regarding his hepatitis C.  
He has a one year old tattoo that was unlikely to be the 
cause of his problem.  I do not believe that he has ever 
received blood transfusion (sic).  Although he has never 
used intravenous drugs he did use Cocaine 30-40 years ago, 
and likely shared implements to snort Cocaine and this may 
be the etiology of his hepatitis C.  

On remand, the AOJ should request VA records from 1973 from the 
Boston VAMC.  After that development is completed, the Veteran 
should receive a VA examination for hepatitis.  The examiner 
should state whether there is a diagnosis of hepatitis B.  The 
examiner should also confirm whether there is a diagnosis of 
hepatitis C; a confirmed diagnosis means there is evidence in the 
record of a 1) a positive enzyme immunoassay (EIA) or ELISA 
(enzyme-linked immunosorbent assay) along with a positive 
recombinant immuoblot assay (RIBA) or 2) a positive test for 
hepatitis C viral ribonucleic acid (HCV RNA).  The examiner 
should give an opinion as to the relationship between any current 
hepatitis diagnosis and service; in doing so the examiner should 
address the Veteran's risk factor of shared implements used to 
snort cocaine 30 to 40 years ago.  

At the March 2006 VA examination, the Veteran reported headache 
flare ups twice a week.  In February 2009 at a VA examination for 
headaches, the Veteran reported one headache a week.  In a July 
2010 transcript, the Veteran stated his headaches occur about 
every day and last almost 2 hours.  (Transcript, p 15.)  As a 
result, the Veteran should receive a new VA examination to 
determine the current nature and severity of his service-
connected residuals of a head injury with intermittent 
posttraumatic headaches.  

For the increased rating for the residuals of a left thumb 
fracture, the Veteran stated at the hearing that he could touch 
his palm to his thumb; but it is unclear as to whether he could 
accomplish this task or not.  (Transcript, p 22.)  An April 2009 
VA occupational therapy record noted a March 2009 X-ray showing 
cysts in carpal bones and possibly very mild calcium 
pyrophosphate dehydrate cisplatin (CPPD) arthropathy.  The 
Veteran said his left hand hurt and was unable to make a fist.  
He did not feel safe when he was driving.  The Veteran was given 
a splint.  

At the March 2006 and January 2009 VA joint examinations, the gap 
between the thumb pad and the fingers was not measured.  This 
measurement is needed to rate the Veteran under limitation of 
motion of the individual digits.  See 38 C.F.R. § 4.71a, DC 5228 
(2010).  On remand, the Veteran should be given a new VA 
examination so this gap may be measured.  

Accordingly, the case is REMANDED for the following action: 

1. First, request and associate with the file 
request VA records from 1973 from the Boston 
VAMC.  A negative reply is requested and 
should be documented in the file.  

2.  Next, schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any diagnosed hepatitis.  The 
claims file and a copy of this remand must be 
made available to the examiner in conjunction 
with the examination.  

The examiner should state whether there is a 
diagnosis of hepatitis B.  The examiner 
should also confirm whether there is a 
diagnosis of hepatitis C; a confirmed 
diagnosis means there is evidence in the 
record of a 1) a positive EIA or ELISA along 
with a positive RIBA or 2) a positive test 
for HCV RNA.  For any diagnosed hepatitis, 
the examiner should provide an opinion as to 
whether there is a 50 percent probability or 
greater that it had its clinical onset in 
service or is otherwise related to the 
Veteran's active service.  In doing so, the 
examiner should address the Veteran's risk 
factor of shared implements used to snort 
cocaine 30 to 40 years ago as documented in 
the July 2009 letter from Dr. Goldstein.  All 
opinions and conclusions expressed must be 
supported by a complete rationale.  

3.  Schedule the Veteran for a VA examination 
to determine the current nature and severity 
of his posttraumatic headaches.  The claims 
file and a copy of this remand must be made 
available to the examiner in conjunction with 
the examination.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  

The examiner should obtain a detailed 
clinical history from the Veteran.  All 
pertinent pathology (neurological and 
subjective) found on examination should be 
noted in the report of the evaluation.  

The examiner should note the frequency of 
prostrating attacks.  Any functional loss 
should be noted.  
Complete rationale should be provided.  

4.  Schedule the Veteran for a VA examination 
to determine the current nature and severity 
of his residuals of a left thumb fracture.  
The claims file and a copy of this remand 
must be made available to the examiner in 
conjunction with the examination.  Any and 
all indicated evaluations, studies, and tests 
deemed necessary by the examiner should be 
accomplished.  

The examiner should provide the measurement 
of the gap between the finger and the thumb 
pad with the thumb attempting to oppose the 
fingers.  Any functional loss should be 
noted.  Complete rationale should be 
provided.  

5.  After the above development has been 
completed, re-adjudicate the Veteran's claim.  
If action remains adverse to the Veteran, 
provide him and his representative with a 
supplemental statement of the case and allow 
an appropriate opportunity to respond.  
Thereafter, the case should be returned to 
the Board.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for 

Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).  



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


